      Case 3:17-cv-00514-CWR-FKB Document 455 Filed 08/17/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 ROBIN MAYFIELD, et al.                                                              PLAINTIFFS

 V.                                                       CAUSE NO. 3:17-CV-514-CWR-FKB

 BUTLER SNOW LLP, et al.                                                          DEFENDANTS

                                      FINAL JUDGMENT

       Having resolved all of the plaintiffs’ claims against all of the defendants, it is appropriate

to enter Judgment and close this case. Accordingly,

       IT IS HEREBY ORDERED that all of the plaintiffs’ claims are dismissed with

prejudice.

       IT IS FURTHER ORDERED that this case is finally closed on the Court’s docket.

       SO ORDERED AND ADJUDGED, this the 17th day of August, 2021.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE
